
	

114 S2396 IS: To designate the Federal building and United States courthouse located at 121 Spring Street SE in Gainesville, Georgia, as the “Sidney Olsin Smith, Jr. Federal Building and United States Courthouse”.
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2396
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. Isakson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the Federal building and United States courthouse located at 121 Spring Street SE in
			 Gainesville, Georgia, as the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse.
	
	
		1.Sidney Olsin Smith, Jr. Federal building and United States courthouse
 (a)DesignationThe Federal building and United States courthouse located at 121 Spring Street SE in Gainesville, Georgia, shall be known and designated as the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Sidney Olsin Smith, Jr. Federal Building and United States Courthouse.
			
